UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
HAYAL AZIZ AHMED AL-MITHALI,              )
                                          )
                        Petitioner,       )
                                          )
            v.                            ) Civil Action No. 05-cv-2186 (ESH)
                                          )
BARACK H. OBAMA et al.,                   )
                                          )
                        Defendants.       )
__________________________________________)


                                                ORDER

          Upon consideration of the Consent Motion for a Stay and to Withdraw Petitioner’s

Pending Discovery Motion, it is hereby

          ORDERED that the Consent Motion [dkt. #264] is GRANTED; it is further

          ORDERED that this case, including all pending motions and discovery obligations, is

stayed until July 5, 2011; it is further

          ORDERED that the Protective Order [dkt. #’s 79, 192] will remain in effect; it is further

          ORDERED that Petitioner’s pending Motion for Discovery [dkt. #261] is

WITHDRAWN WITHOUT PREJUDICE; it is further

          ORDERED that Respondent’s Sealed Motion to Deem Protected Information

Highlighted in the Accompanying Proposed Public Factual Return [dkt. #263] is STAYED; it is

further

          ORDERED that Petitioner’s Opposition to Respondent’s Sealed Motion shall be due two

weeks after the stay is lifted; and it is further
     ORDERED that the parties shall file a joint status report by July 5, 2011.




                                                            /s/
                                                 ELLEN SEGAL HUVELLE
                                                 United States District Judge

DATE: March 7, 2011




                                             2